Ce TBaB nen 5/88

 

GARNISHMENT DISCLOSURE

1aB-YEOV. EOF No. 4, PagelD.19 Filed 04/12/21" Pagens"orzre wn me sansne

A

 

Name of Court

Court for City/County of:

CLERK OF THE COURT DETROIT

Case Number
516MC51148

 

 

 

Plaintiff/Trustee

the Michigan Department_of Treasur

UNITED STATES OF AMERICA vs IName of Principal Defendant

 

 

Plaintiff's Attorney

 

 

TACKETT TERRY

arnishee defendant, and

 

 

CLERK OF THE COURT

US DISTRICT COURT EDMI
231 W LAFAYETTE 5TH FLOOR
DETROIT MI 48226

 

supplementary Disclosure

 

 

 

According to our records, at the time the writ of garnishment was served, the State of Michigan was indebted to the principal
defendant from an over payment of taxes, credits or lottery winnings.

 

Department of Treasury Authorized Representative Disclosure date

J. PERALTA

 

04/02/2021

 

 

 

 

Date Received
08/23/2016

Social Security or FE Number
XXX-XX-5025

Amount of Garnishment (may
include court costs and interest)
606344.00

Garnishment Fee

 

 

 

-00

 

 

 

03

PAYMENT INFORMATION

1. Total garnishment amount including court costs
2. Amount payable to COURT

The payment will be sent to the payee indicated above in
28 days from the date on this disclosure. If a garnishment
release, satisfaction of judgment, or bankruptcy notice (validated

by the court) is received in our office within the 28 days, we will
issue a refund to the principal defendant or bankruptcy trustee

if there are no other debts to be paid.

COURT

1.___606344.00
2. 1278.08

 
 

Case 5:16-mc-51148-JCO ECF No. 4, PagelD.20 Filed 04/12/21 Page 2 of 2

. x : a
tr

pe

 

PRESORTED

 

 

 

CLASS MAIL
‘6550 (08-19) | rs. POSTAGE
MICHIGAN DEPARTMENT OF TREASURY — COLL PAID
LANSING, Mi 48922 C (CL LANSING, MI
Qe (0 PERMIT 1200
—— oo eee ee "  CLER OSE hey
é US.b Wg OFF;
{ . . ISTR] CE
: CT Courr
io
|

BTE-SPi de226

sFeedatateveettgnnale!et tity renadeneed std bee
